 


109 HR 3030 IH: To suspend temporarily the duty on mixtures of N-[[(4,6-dimethoxypyrimidin-2-yl)amino]carbonyl]-3-(ethylsul onyl)–2-pyridinesulfonamide and application adjuvants.
U.S. House of Representatives
2005-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3030 
IN THE HOUSE OF REPRESENTATIVES 
 
June 22, 2005 
Mr. Castle introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on mixtures of N-[[(4,6-dimethoxypyrimidin-2-yl)amino]carbonyl]-3-(ethylsul onyl)–2-pyridinesulfonamide and application adjuvants. 
 
 
1.Mixtures of N-[[(4,6-dimethoxypyrimidin-2-yl)amino]carbonyl]-3-(ethylsulfonyl)-2-pyridinesulfonamide and application adjuvants 
(a)In generalHeading 9902.33.60 of the Harmonized Tariff Schedule of the United States is amended—
(1)by striking the article description and inserting the following: Mixtures of N-[[(4,6-dimethoxypyrimidin-2-yl)amino]carbonyl]-3-(ethylsulfonyl)-2-pyridinesulfonamide and application adjuvants (CAS No. 122931–48–0) (provided for in subheading 3808.30.15); and
(2)by striking 12/31/2003 and inserting 12/31/2009.   
(b)Effective dateThe amendments made by subsection (a) apply to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
